Order changing place of trial from Richmond county to New York county reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. If the application be deemed to be predicated upon the fact that a change of venue will promote the convenience of witnesses, the moving affidavit is entirely insufficient, because the names of the witnesses proposed to be called by defendants, and a statement of the substance of the testimony to be given by such witnesses, and the materiality thereof, are not shown. (Lyman v. Gramercy Club, 28 App. Div. 30; Jacina v. Lemmi, 155 id. 397.) On the other hand, if the motion be predicated upon the fact that plaintiff’s assignors reside in the county of New York, the motion must also be denied, because the assignee coneededly lives in Richmond county; and the assignee is a party to the action within the meaning of section 182 of the Civil Practice Act. Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ., concur.